DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
In claim 7: the term “can be” should be changed to --is--
In claim 12: the term “and/or” should be changed to --or-- 	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 20: the limitation "the trivet" as cited in line 2, is indefinite because lack of antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1, 5, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Busbey (US 4310418), in view of Bourbeau et al. (US 2013/0037553 A1).
	Regarding claim 1, Busbey discloses 
A cookware assembly (cookware with drainage lid 10, fig.1) comprising:
a cooking vessel (sauce pan 12, fig.1) comprising an interior, an exterior, a vessel side wall [Fig.1 shows a sauce pan 12 has an interior, an exterior, and a vessel side wall] and an elongated handle (handle 50, fig.1) extending outwardly from the exterior; 
a cover (lid 14, fig.1); 
an opening in at least one of the vessel side wall [Fig.1 shows a sauce pan 12 has an opening] and the cover (lid 14) above the elongated handle (handle 50).
However, Busbey does not disclose
a utensil comprising a handle and an implement, wherein the handle of the utensil cooperates with the elongated handle of the cooking vessel to permit the handle of the utensil to rest in relation to the elongated handle on the exterior of the cooking vessel while the implement resides within the interior of the cooking vessel when the cover is on the cooking vessel.
Bourbeau discloses a cookware assembly (cooking assembly 300, fig.1) comprising: a utensil (utensil 200, fig.1) comprising a handle (utensil 200 has a handle, fig.2) and an implement (cooking implement 204), wherein the handle (handle) of the utensil (utensil 200) cooperates with the elongated handle (elongated handle 106, fig.1) of the cooking vessel (cooking vessel 100, fig.1) to permit the handle (handle) of the utensil (utensil 200) to rest in relation to the elongated handle (elongated handle 106) on the exterior of the cooking vessel (cooking vessel 100).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an elongated handle of Busley, by including a utensil comprising a handle and an implement, wherein the handle of the utensil cooperates with the elongated handle of the cooking vessel to permit the handle of the utensil to rest in relation to the elongated handle on the exterior of the cooking vessel, as taught by Bourbeau, such that the implement resides within the interior of the cooking vessel when the cover is on the cooking vessel, in order to make the parts in place.
Regarding claim 5, Bourbeau discloses 
the elongated handle (elongated handle 106, fig.1) comprises a trough (elongated handle 106 has a trough, fig.1) in which the handle (utensil 200 has a handle, fig.2) of the utensil rests.

Regarding claim 9, Bourbeau discloses 
the handle of the utensil (utensil 200 has a handle, fig.2) has a convex curvature (a handle of utensil 200 has a convex curvature) and the trough of the elongated handle (elongated handle 106, fig.1) has a concave curvature (trough of elongated handle 106 has a concave curvature, fig.1) that is a negative of the convex curvature of the handle of the utensil (utensil 200 has a handle).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an elongated handle of Busley, by using an elongated handle comprises a trough in which the handle of the utensil rests, as taught by Bourbeau, in order to keep a utensil rests in place.

Regarding claim 11, Busbey discloses 
an auxiliary vessel (bottom portion of lid 14, fig.3), the auxiliary vessel (bottom portion of lid 14) comprising a bottom surface and a side wall extending upwardly from the bottom surface [fig.3 shows the bottom portion of lid 14 has a bottom surface and a side wall extends upward from bottom surface].

Regarding claim 12, Busbey discloses 
the auxiliary vessel (bottom portion of lid 14, fig.3) comprises a steamer (holes 36, fig.2 and fig.3) having a plurality of openings (holes 36) on one or more of the bottom surface (radial flange 16, fig.2) or the wall.

Regarding claim 13, Busbey discloses 
the auxiliary vessel (bottom portion of lid 14, fig.3) further comprises one or more legs (annular flange 30, fig.3) extending from the bottom surface (radial flange 16, fig.2) to raise the bottom surface (radial flange 16, fig.2) of the auxiliary vessel (bottom portion of lid 14) above an interior bottom surface of the cooking vessel (sauce pan 12, fig.2).


Regarding claim 14, Busbey discloses 
lid 14 has a drip surface on an underside, fig.3].

Claims 2-4, 6-8, 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Busbey (US 4310418), in view of Bourbeau et al. (US 2013/0037553 A1) and further in view of Lee (US 6852953 B1).
Regarding claim 2, the modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 1 above, such as a portion of the utensil is positioned when the cookware assembly is closed with the utensil resting on the elongated handle, but does not disclose the cover comprises a gap through.
Lee discloses a cooking device (deep-frying utensil 3, fig.4) comprising a cover (lid 4, fig.4) comprises a gap [a lid 4 has a gap, fig.4] through where a portion of a utensil (deep-frying net 6, fig.4) is positioned. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a cover of Busley, by using a cover comprises a gap through where a portion of a utensil is positioned, as taught by Lee, such that when the cookware assembly is closed with the utensil resting on the elongated handle, in order to support the function of making a utensil operable while the lid is in place.

Regarding claim 3, the modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 1 above, such as a portion of the utensil is positioned when the cookware assembly is closed with the utensil resting on the but does not disclose the vessel side wall comprises a cutout above the elongated handle through which a portion of the utensil is positioned when the cookware assembly is closed with the utensil resting on the elongated handle.
Lee discloses a cooking device (deep-frying utensil 3, fig.4) comprising a vessel side wall comprises a cutout [a wall of a deep-frying utensil 3 has a cut out, fig.4] which a portion of a utensil (deep-frying net 6, fig.4) is positioned when the cookware assembly is closed with the utensil (deep-frying net 6) resting on.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a side wall of Busley, comprises a cutout, as taught by Lee, above the elongated handle through which a portion of the utensil is positioned when the cookware assembly is closed with the utensil resting on the elongated handle, in order to keep a utensil in place. 

Regarding claim 4, the modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 1 above, but does not disclose the cover comprises a gap and the vessel side wall comprises a cutout above the elongated handle, the gap and cutout being adapted to align to create the opening through which a portion of the utensil extends when the cookware assembly is closed with the utensil resting in relation to the elongated handle.
Lee discloses a cooking device (deep-frying utensil 3, fig.4) comprising a vessel side wall comprises a cutout [a wall of a deep-frying utensil 3 has a cut out, fig.4] and a cover (lid 4, fig.4) comprises a gap [a lid 4 has a gap, fig.4] which a portion of a utensil (deep-frying net 6, fig.4), the gap (gap) and cutout (cut out) being adapted to align to create the opening deep-frying net 6) resting on. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Busley’s invention, by using a side wall comprises a cutout and a cover comprises a gap, as taught by Lee, such that the gap and cutout being adapted to align to create the opening through which a portion of the utensil extends when the cookware assembly is closed with the utensil resting in relation to the elongated handle, in order to keep a utensil in place.

Regarding claim 6, the modification of Busbey and Bourbeau does not disclose the cooking vessel further comprises one or more side cutouts on the vessel side wall other than above the elongated handle.

Regarding claim 7, the modification of Busbey and Bourbeau does not disclose placed on the cookware assembly in one of at least three different positions, the positions comprising: a first position where the gap on the cover aligns with the cutout on the vessel sidewall; a second position, wherein the gap on the cover aligns with one of the one or more side cutouts on the cooking vessel; and a third position, wherein the cutout on the cover aligns with a portion of the cooking vessel without a cutout or a side cutout.

Regarding claim 8, the modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 6 above, Busley further discloses a spout spout 22, fig.1) associated with at least one of the one or more side cutouts (spout 22 associated with a cutout of sauce pan 12, fig.1).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sidewall of Busley, with one or more side cutouts on the vessel side wall other than above the elongated handle, as it well known in the art of manufacturing design choice purpose with a duplicate in part, such that it is suitable to place on the cookware assembly in one of at least three different positions, the positions comprising: a first position where the gap on the cover aligns with the cutout on the vessel sidewall; a second position, wherein the gap on the cover aligns with one of the one or more side cutouts on the cooking vessel; and a third position, wherein the cutout on the cover aligns with a portion of the cooking vessel without a cutout or a side cutout.

Regarding claim 10, the modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 4 above, Bourbeau further discloses the cookware vessel (cooking assembly 300, fig.1) further comprises an engagement member (opening 110, fig.1) for engaging the utensil (utensil 200, fig.2) [Par.0048 cited: “…The opening 110 is sized and shaped for receiving the stem 202 of the utensil 200…”].

Regarding claim 18, Bourbeau discloses the engagement member (opening 110, fig.1) is located on the elongated handle (handle, fig.1), and the engagement member opening 110) cooperates with a corresponding engagement member (peripheral portion 112, fig.1) on the utensil (utensil 200, fig.2).

Regarding claim 19, Bourbeau discloses one of the engagement member (opening 110, fig.1) and the corresponding engagement member (peripheral portion 112, fig.1) comprises an extension [peripheral portion 112 has an end, fig.1] and the other comprises a depression or aperture (opening 110 is an aperture) adapted to receive the extension (peripheral portion 112 has an end).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Busley’s invention, by including an engagement member, a corresponding engagement member, an extension, and a depression or aperture, as taught by Bourbeau, in order to engage a utensil to an elongated handle.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Busbey (US 4310418), in view of Bourbeau et al. (US 2013/0037553 A1) and further in view of Li et al. (US 20170251873 A1).
The modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 1 above such as a cooking vessel, but does not disclose a trivet having a top and a bottom, the trivet is concave, and the trivet comprises a material taken from the group consisting of wood, a high temperature polymer, a silicone containing material and glass.

Regarding claim 15, Li discloses a cooking device (roasting oven 10, fig.1) comprises a trivet (base pan 104, fig.1), the trivet (base pan 104) having a top and a bottom (base pan 104 has a top and a bottom, fig.1).

Regarding claim 16, Li discloses the top of the trivet (base pan 104, fig.1) is concave and fitted to a bottom of a cooking vessel (dome lid 102, fig.1).

Regarding claim 20, Li discloses the trivet (base pan 104, fig.1) comprises a material taken from the group consisting of wood, a high temperature polymer, a silicone containing material and glass [Par.0049 cited: “…the dome lid 102 and base pan 104 may include any metallic material such as sheet steel, aluminum, and/or chrome, any ceramic or partially ceramic material, any heat resistant glass, any heat resistant plastic, and/or any other suitable material…”] and is adapted for use as a cutting board.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Busley’s invention, by including a trivet has a top and a bottom, the trivet is concave and fitted to a bottom of a cooking vessel, and the trivet a material taken from the group consisting of wood, a high temperature polymer, a silicone containing material and glass, as taught by Li, in order to maintain heat in the cooking chamber.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Busbey (US 4310418), in view of Bourbeau et al. (US 2013/0037553 A1) and further in view of Cornfield (US 6360654 B1).
Regarding claim 17, the modification of Busbey and Bourbeau discloses substantially all the features as set forth in claim 1 above, but does not disclose a support handle that extends outwardly from the cooking vessel opposite the elongated handle.
Cornfield discloses a cooking device (cooker 1, fig.1) comprises a support handle (left handle 41, fig.1) that extends outwardly from a cooking vessel (cooking vessel 21, fig.1) opposite an elongated handle (right handle 41, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a cooking vessel of Busley, by including a support handle that extends outwardly from a cooking vessel opposite an elongated handle, as taught by Cornfield, in order to secure a cooking vessel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prommel et al. (US 20160066743 A1) discloses “Cooking Pot with Straining Lid and Spoon Support” 
Smith (US 20140197186) discloses “Cookware Item with Spoon Receiving Recess”.
Lee (US 20180271331 A1) discloses “Cookware Article and Utensil Handle
Adams (US 5943947) discloses “Cooking Apparatus having special ports”.
Cangioli (US 6796221 B1) discloses “Electric Toaster”.
Chuang et al. (US 6973871 B1) discloses “Electric Toaster”.
Wilk (US 6182557 B1) discloses “Auxiliary Cooking Surfaces”.
Cuomo et al. (US 5819640) discloses “Chafer Structures and Assembly for use in food service”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/15/2021